Citation Nr: 0734251	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-27 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1953 to April 1955.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2005 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2007, the 
Board granted a motion to advance this case on the Board's 
docket due to the appellant's advanced age. 


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service;  sensorineural hearing loss was not manifested in 
the first postservice year; and there is no medical diagnosis 
of a current hearing loss disability.   

2. Tinnitus was not noted in service and there is no medical 
diagnosis of a hearing loss disability.  


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A March 2005 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claims.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While he was not advised of the 
criteria for rating hearing loss disability or tinnitus, or 
those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the 
claims are allowed, and this decision does not do so.  

The veteran's available service medical records (SMRs) are 
associated with his claims file, and pertinent treatment 
records have also been secured.  The RO arranged for VA 
audiological evaluations in April 2005, May 2005, and March 
2006.  The veteran has not identified any pertinent, 
obtainable evidence that remains outstanding, and in a 
statement received in April 2005, indicated that he did not 
have any more information or evidence to submit.  VA's duties 
to notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that some of the 
veteran's service medical records (SMRs) may have been 
destroyed in a 1973 fire at that facility.  The RO was able 
to obtain a copy of the veteran's service separation 
examination report, which is silent for any complaints or 
findings pertaining to hearing loss or tinnitus.  On clinical 
evaluation the ears were normal; spoken and whispered voice 
testing showed that hearing acuity was normal (15/15).

The veteran's DD 214 reflects that his military occupational 
specialty (MOS) was artillery crewman.  

On audiological evaluation on behalf of VA in April 2005, 
puretone thresholds, in decibels (air conduction studies), 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
95
110
110
110
LEFT
110
110
110
110
110

The examiner indicated that per instructions he entered the 
110 puretone thresholds at those frequencies where there was 
no response.  [Bone conduction studies showed that testing at 
all frequencies produced no response.]  Speech audiometry 
revealed speech recognition ability of 24 percent in the 
right ear and 44 percent in the left ear.  The audiologist 
opined that a diagnosis of bilateral hearing loss was not 
possible because of inconsistent responses to puretones and 
speech.  He further observed that while the veteran appeared 
to have difficulty communicating, he was able to understand 
questions spoken at loud conversational speech levels.  The 
audiologist opined, "[I]t is more likely than not that [the 
veteran's] hearing loss is related to noise exposure in the 
military, but he may have a functional overlay also has a 
left perforation."  It was noted that the veteran did not 
report tinnitus.

On otolaryngology examination on behalf of VA in May 2005, it 
was noted that the veteran had both military and postservice 
occupational noise exposure.  Audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
110
110
110
110
LEFT
110
110
110
110
110

It was noted that the 110 puretone thresholds represented 
frequencies at which there was no response.  Speech 
audiometry revealed recognition ability of 0 percent 
bilaterally.  The otolaryngologist indicated that a diagnosis 
of hearing loss was not possible because puretone thresholds 
were probably exaggerated, and not true thresholds.  He 
further noted that the veteran was able to converse with his 
spouse at normal conversation levels without visual aid.  The 
otolaryngologist opined, "[It] is equally likely than not 
the hearing loss is due to the veteran's military service."  
The veteran did not report having tinnitus (and consequently 
such was not diagnosed). 

On March 2006 VA audiological evaluation, it was noted that 
the veteran had both military and postservice (as an oilfield 
worker and welder) noise exposure.  The veteran reported 
having unilateral tinnitus in his left ear, described as soft 
and buzzing.  The audiologist was unable to obtain consistent 
puretone thresholds over the course of two sessions.  He 
indicated that because of this he could not provide responses 
to the questions posed regarding the diagnosis and etiology 
of hearing loss and tinnitus.   He recommended that VA not 
rate the veteran for hearing loss and tinnitus until he 
provides consistent responses.  

In all exams, the veteran was noted as having a history of 
noise exposure to artillery fire and heavy machinery in 
service and heavy machinery noise as both an oil field worker 
and welder's helper post-service.  

In his August 2006 VA Form 9, substantive appeal, the veteran 
stated that his hearing was so bad he was unable to "satisfy 
the expectation of the examiner[s]."  He also stated that he 
denied having tinnitus at the time of the 2005 evaluations 
because, at that time, he did not know the meaning of that 
term.

C.	Legal Criteria and Analysis

As the veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, VA has a heightened duty to assist him in developing 
his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  

Notably however, the RO was able to obtain (and associate 
with the claims folder) the veteran's separation examination 
report, which shows he had normal hearing at separation.  He 
did not report any treatment for hearing loss disability or 
tinnitus in service; so there are no alternate SMRs to be 
sought.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence or aggravation of organic 
disease of the nervous system (to include sensorineural 
hearing loss) may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R.  
§§ 3.307, 3.309.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the  
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

As the veteran served in an artillery unit, it is likely (and 
not in dispute) that he was exposed to acoustic trauma in 
service.  [Significantly, he was also exposed to substantial 
postservice occupational acoustic trauma.]  The next 
threshold matter that must be addressed is whether the 
veteran has a diagnosis of hearing loss.  

The record does not include any competent evidence of a 
diagnosis of hearing loss disability.  On separation from 
service, the veteran's hearing acuity was normal.  As there 
is also no evidence that hearing loss disability was 
manifested in the first postservice year, there is no basis 
in the record for establishing service connection for hearing 
loss disability on the basis that it became manifest in 
service, and persisted, or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137).  
Furthermore, no examiner of record has been able to provide a 
diagnosis of hearing loss disability.  VA attempted to assist 
the veteran in establishing his claim by arranging for the 
veteran to be examined to determine the presence and etiology 
of a hearing loss disability.  On audiological evaluation and 
otolaryngologic examination on behalf of VA in 2005 the 
examiners each determined that a diagnosis of hearing loss 
was not possible because of the veteran's inconsistent 
responses.  On March 2006 VA audiological evaluation, the 
examiner indicated that because the veteran was not providing 
consistent responses, he could not offer a medical advisory 
opinion.  The examiners all suggested that there was 
malingering on the part of the veteran, and indicated that 
while testing responses suggested the veteran might have a 
hearing loss, the testing was invalid due to the veteran's 
lack of cooperation.  While VA has a statutory duty to assist 
the veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with the VA 
in developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Where the burden lies with the veteran to cooperate and he 
does not, VA cannot continue providing the veteran with 
compensation and pension examinations.  

Accordingly, because the record does not show a diagnosis of 
hearing loss disability, the Board finds that there is no 
valid claim of service connection for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, the 
claim must be denied.

Tinnitus

As with hearing loss, there is no competent evidence that the 
veteran has tinnitus that is related to service.  Tinnitus 
was not noted on service separation.  The April/May 2005 
audiological and otolaryngologic examiners both noted that 
the veteran did not report tinnitus.  While he has since 
stated that he has such disability, the March 2006 VA 
examiner indicated that because of the veteran's failure to 
cooperate with the evaluation, he could not offer an opinion 
regarding the presence or etiology of any tinnitus.  

As there is no competent (medical) evidence that the veteran 
has tinnitus related to his service, there is no valid claim 
of service connection for such disability, and the claim must 
be denied.  See Brammer, supra.   


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


